F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 16 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ERLENE GREEN,

                Plaintiff-Appellant,

    v.                                                   No. 99-2115
                                                 (D.C. No. CIV-97-1517-JHG)
    CLOVIS MUNICIPAL SCHOOLS,                             (D. N.M.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before EBEL , KELLY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff appeals the district court’s grant of summary judgment in favor of

defendant on plaintiff’s employment discrimination claims and its refusal to

exercise supplemental jurisdiction over the remaining state law claims. We

review the grant of summary judgment        de novo , applying the same standard as the

district court.   See Kaul v. Stephan , 83 F.3d 1208, 1212 (10th Cir. 1996). “[W]e

examine the factual record and reasonable inferences therefrom in the light most

favorable to [plaintiff],” and we will affirm if there is no genuine issue as to any

material fact and plaintiff is entitled to judgment as a matter of law.   Id. (further

quotation omitted). Guided by these standards, we affirm.

       Plaintiff, an African American, was employed by defendant as a bus driver

for the Clovis, New Mexico schools for sixteen years. In May 1997, all the bus

drivers, including plaintiff, were laid off when defendant hired an independent

contractor to run the bussing for the school district. Plaintiff brought suit against

her employer for retaliation and discrimination on account of her race, alleging

violations of 42 U.S.C. § 1983 and Title VII.

       Before the district court ruled on the summary judgment motion, plaintiff

requested permission to file a second amended complaint on February 3, 1999,

three months after discovery was terminated, almost a year after the first amended

complaint was filed, and three months before trial. The district court denied the

motion, and plaintiff alleges error. The district court held a hearing on the motion


                                             -2-
to amend. In its order denying leave to amend, the court noted the time line of

events and denied the motion because it was untimely under the circumstances,

and because there was no adequate explanation for the delay. Undue delay is

sufficient reason to deny leave to amend.     See McKnight v. Kimberly Clark Corp.    ,

149 F.3d 1125, 1130 (10th Cir. 1998). Our review of the record shows that the

district court’s decision not to allow plaintiff to amend her complaint was within

its discretion.   See id.

       The district court was correct to dismiss plaintiff’s 42 U.S.C. § 1983 claim.

For the claim to survive, it must have a basis independent of plaintiff’s Title VII

racial discrimination claim.   See Notari v. Denver Water Dep’t   , 971 F.2d 585, 587

(10th Cir. 1992). Plaintiff’s § 1983 claim was not independent of her Title VII

claims. In fact, plaintiff acknowledges that her amended complaint did not

establish an independent § 1983 claim, a situation that she sought to remedy by

seeking leave to file a second amended complaint.      See Appellant’s Br. at 35.

       Plaintiff filed her charge of discrimination with the New Mexico Human

Rights Division (NMHRD) on May 28, 1997, thereby exhausting her

administrative remedies with respect to instances of alleged discrimination that

occurred on or after August 1, 1996.    See 42 U.S.C. § 2000e-5(e)(1) (charge of

discrimination must be filed within 300 days after alleged unlawful practice

occurs if proceeding is instituted with state agency with power to grant relief


                                            -3-
from discrimination). Allegations of discrimination based on instances that

occurred before August 1, 1996 are time-barred. Further, we agree with the

district court that the instances of alleged discrimination falling outside the

limitation period are not saved by the continuing violation theory. The instances

were not of the same type of discrimination, they are relatively infrequent, and the

nature of the alleged violations should have made plaintiff aware of the need to

assert her rights.   See Martin v. Nannie and the Newborns, Inc.   , 3 F.3d 1410,

1415 (10th Cir. 1993).

       The district court was correct in finding that it lacked jurisdiction to

consider plaintiff’s retaliation claim because it was not administratively

exhausted. See Seymore v. Shawver & Sons, Inc.       , 111 F.3d 794, 799 (10th Cir.

1997) (timely administrative claim is prerequisite to federal court jurisdiction).

Plaintiff’s charge with the NMCRD did not mention retaliation. The amendment

she filed did allege retaliatory discrimination, but it did not adequately state a

retaliation claim. Although the amended charge identified the retaliatory act as

forcing plaintiff to choose between taking less pay in a different position or

accepting a position with the independent contractor, the amendment did not

identify the action that prompted the alleged retaliation. A claim of retaliation

that does not identify the action for which plaintiff was retaliated against does not

provide notice of the alleged violation to the charged party, nor does it provide a


                                            -4-
factual basis sufficient to allow the agency to evaluate the merits of the claim.

See Ingels v. Thiokol Corp. , 42 F.3d 616, 625 (10th Cir. 1994);       Khader v. Aspin , 1

F.3d 968, 971 (10th Cir. 1993). It was only in her response to the summary

judgment motion that plaintiff identified her union activities, representation of

coworkers in grievance procedures, and speech against racial discrimination as

the bases for the retaliatory act.

       Regarding the remaining instances of alleged discrimination, plaintiff has

failed to establish a prima facie case of disparate treatment. Plaintiff has not

shown that she suffered an adverse employment action.           See Bullington v. United

Air Lines, Inc. , 186 F.3d 1301, 1315-16 (10th Cir. 1999) (setting out elements of

prima facie case for disparate treatment).      The events of which plaintiff

complains simply do not rise to that level.         The pay discrepancy was corrected,

and the fact that defendant did not give plaintiff a new bus that would have made

it easier for her to get children on and off the bus does not constitute an adverse

employment action, see Sanchez v. Denver Public Schools           , 164 F.3d 527, 532

(10th Cir. 1998) (holding that mere inconvenience or alteration of job

responsibilities are not adverse employment actions).         To the extent that plaintiff

argues she suffered an adverse employment action by being laid off, she has not

shown that the job was not eliminated after she was laid off.        See Perry v.

Woodward , Nos. 97-2342, 98-2003, 1999 WL 1256340, at *10 (10th Cir. Dec. 20,


                                              -5-
1999) (citing Lowe v. Angelo’s Italian Foods, Inc.    , 87 F.3d 1170, 1174-75 (10th

Cir. 1996) (wrongful termination);    Mohammed v. Callaway , 698 F.2d 395, 398

(10th Cir. 1983) (failure to promote)). In fact, the record shows that defendant

stopped employing bus drivers entirely and delegated that function to an

independent contractor.

       Finally, because the district court properly dismissed all the claims over

which it had original jurisdiction, the court acted within its discretion in declining

to exercise supplemental jurisdiction over the remaining state law claims.      See

Gold v. Local 7 United Food & Comm. Workers Union,          159 F.3d 1307, 1310

(10th Cir. 1998) (“The exercise of supplemental jurisdiction is . . .

discretionary.”). The judgment of the district court is AFFIRMED.



                                                        Entered for the Court



                                                        Mary Beck Briscoe
                                                        Circuit Judge




                                            -6-